Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 16, 19, 21, 22, 44, 45, 47, and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s Argument directed towards the amendments of claim 46 not being taught by the prior art, Examiner has elucidated the interpretation and rejection. Please see below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 19, 21, 22, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 15 and 44, the recitation of “trigger one of the following actions…” while having a narrowing limitation recite “and/or” renders the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barezzani (US 10646987).
Regarding claim 46, Barezzani teaches a motor-actuated working device configured to apply a force to a blank, comprising:
	a pair of jaws actuatable under action (13, 14; Column 2, lines 37-42) of at least one of an electric motor (electric motor 6) and a hydraulically operated piston (piston 12) operated via a hydraulic medium to perform a certain working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Column 1, lines 6-10 and 43-45; Column 5, lines 19-22), wherein a certain working force is applied by the pair of jaws at a stage of completion of the working operation (See Figure 4; the jaws or jaw inserts engage the object to be compressed, in the moment C1; see Column 8, lines 32-41), the working device thereafter allowing a further rise in the force applied to the blank to a general working force which is higher than the certain working force (wherein there is a maximum force, see Column 1, lines 60-65; see also Column 8, lines 49-58), the working device configured to:
	sense a device value, the device value being an individual pressure step of a certain amount (wherein Column 8, lines 4-12 disclose a pressure increase being measured; wherein there is a maximum pressure, i.e. a change in pressure between two points which reads onto the claimed pressure step; furthermore, the Barezzani discloses a delta of pressure in at least Col. 9, lines 28-37; the inclusion pressure in reference to time still discloses the claimed invention),
	monitor the device value for an occurrence of a characteristic change (Column 7, lines 51-55; Column 8, lines 29-42; see also Column 9, lines 55-63 ,
	assess the occurrence of the characteristic change as an attainment of the certain working force (wherein Col. 9, lines 23-37 disclose that the jaws or jaw inserts engage the object at the moment C1; see also Col. 10, lines 28-31; see also Col. 7, lines 35-42; please also refer to Figure 6, wherein the characteristic change of contacting the workpiece takes place at C1 and is confirmed at that value, i.e. assessed),
	monitor the device value for an occurrence of a force applied to the blank representative of the general working force (wherein Col. 9, lines 33-40 disclose that there is a confirmation signal that the closed position has been reached, i.e. assessing throughout the operation; see also Col. 9, lines 55-63; See Figure 6, wherein the change taking place between points C1 and C2 is recorded and assessed relevant to the types of contact taking place, i.e. solely contact with the object vs contact with both the object and opposed jaw);
assess the occurrence of the force applied to the  blank representative of the general working force as an attainment of the general working force based upon the device value (wherein the force is represented in multiple forms, please refer to Col. 8, lines 49-63; wherein a signal is provided to confirm that the closed position has been reached, i.e. confirmation indicates that the operation was assessed, see Col 5 lines 37-39; wherein the operation ceases when the direct contact between the jaws takes place, i.e. therein lies the assessment; wherein the change in pressure from , and 
	trigger termination of the working operation when the general working force is reached one time or plural times (wherein, upon reaching the point at which the pressure is at P2, the completion of plastic deformation has taken place and the electric motor is shut down in response to the confirmation signal that the closed position has been reached, i.e. the pressure change subsequently causes an assessment and confirmation that the operation is complete, thereby shutting off the device; see Col. 9, lines 23-40). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 19, 21, 22, 44, 45, 47, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 10646987) in view of Bowles (US 20030230131).
Regarding claim 15, Barezzani teaches a method configured to operate a motor-actuated working device comprising: 
actuating a pair of jaws under action (13, 14; Column 2, lines 37-42) of at least one of an electric motor (electric motor 6) and a hydraulically operated piston (piston 12) operated via a hydraulic medium (Column 2, lines 31-36) to apply a force to a blank to perform a working operation comprised of one of crimping the blank, cutting the blank and stamping the blank (Column 2, lines 6-10 and 43-45; Column 5, lines 19-22), wherein a certain working force is applied by the pair of jaws at a stage of completion of the working operation (See Figure 4; the jaws or jaw inserts engage the object to be compressed, in the moment C1; see Column 8, lines 32-41), the working device thereafter allowing a further rise in the force applied to the blank to a general working force which is higher than the certain working force (wherein there is a rise in the force applied to the workpiece between making contact and ending the operation, see maximum force, see Column 1, lines 60-65; see also Column 8, lines 49-58; see also Figure 6);
sensing a device value representative of the force applied to the blank (wherein the value is representative and thus, Barezzani discloses this claim limitation in at least: Column 7, lines 35-42 and 45-50; see also Column 9 lines 64-67; Column 10, lines 41-46; Column 11, lines 42-44);
monitoring the device value for an occurrence of a characteristic change (Column 7, lines 51-55; Column 8, lines 29-42; see also Column 9, lines 55-63 disclosing a monitoring device; please also see Figure 6 of the change in pressure over time being monitored); 
assessing the occurrence of the characteristic change as an attainment of the certain working force (wherein Col. 9, lines 23-37 disclose that the jaws or jaw inserts engage the object at the moment C1; see also Col. 10, lines 28-31; see also Col. 7, lines 35-42; please also refer to Figure 6, wherein the characteristic change of contacting the workpiece takes place at C1 and is confirmed at that value, i.e. assessed);
monitoring the device value for an occurrence of a force applied to the blank representative of the general working force (wherein Col. 9, lines 33-40 disclose that there is a confirmation signal that the closed position has been reached, i.e. assessing throughout the operation; see also Col. 9, lines 55-63; See Figure 6, wherein the change taking place between points C1 and C2 is recorded and assessed relevant to the types of contact taking place, i.e. solely contact with the object vs contact with both the object and opposed jaw);
assessing the occurrence of the force applied to the blank representative of the general working force as an attainment of the general working force 
However, although Barezzani teaches a display (8) and user controlling the circuit with the interface (Col. 10, lines 20-31) as well as a confirmation signal (Col. 5, lines 37-39), Barezzani does not explicitly teach triggering one of the following actions when the general working force is reached one time or plural times when the characteristic change has not been assessed; providing a notification to a user to inspect the working device and/or, switching-off the working device to indicate to the user to inspect the working device. 
However, from the same or similar field of endeavor, Bowles (US 20030230131) discloses triggering one of the following actions when the general working force is reached one time or plural times when the characteristic change has not been assessed: (see [0112] disclosing that a preset value measured by sensors has not been attained and therefore not assessed at that value; wherein the sensors of Bowles would be able to indicate whether a predetermined value of contact between the workpiece and jaws have been obtained; wherein Barezzani indicates whether the jaws ends are in contact with one another; wherein the combination of Bowles into Barezzani enables assessment in the case where the jaws are in contact with one another, but the jaws are not within the sufficient predetermined contact parameter with the workpiece, i.e. that there is misalignment or insufficient crimping):
providing a notification to a user to inspect the working device and/or, switching-off the working device to indicate to the user to inspect the working device (wherein [0112] discloses an audible alarm; see also [0108]-[0111], [0116], [0138]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bowles into the invention of Barezzani. One would be motivated to do so in order to in order to determine if there is an obstruction limiting travel of the jaws to prevent proper closure [0138]. The additional features of Bowles enables a user to alter, calibrate, and fine-tube the final closed position of the opening i.e. in the case of a crimping operation wherein there is concern for overpressing the workpiece (see [0039] and [0043]). Furthermore, if the jaws make contact without first sufficiently contacting the workpiece, the teachings of Bowles would enable a user to remedy the positioning of the object. This modification would be recognized as using a known technique, i.e. ensuring an appropriate crimp and alignment during a cycle, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 16, all of the limitations recited in claim 15 are rejected by Barezzani as modified by Bowles. Modified Barezzani further teaches wherein the device value is a pressure in the hydraulic medium (Column 5, lines 42-53; Column 11, lines 36-40 and 54-56; see also Bowles: [0109]).
Regarding claim 19, all of the limitations recited in claim 15 are rejected by Barezzani as modified by Bowles. Modified Barezzani further teaches wherein the device value is an amount of a motor current of the electric motor (Column 5, lines 65-Column 6, line 2; Column 6, lines 10-14; Column 11, lines 45-50).
Regarding claim 21, all of the limitations recited in claim 15 are rejected by Barezzani as modified by Bowles. Modified Barezzani further teaches wherein the device value is a gradient of a pressure or current curve (Column 5, lines 54-62 discloses pressure per unit of time; Column 11, lines 36-40).
Regarding claim 22, all of the limitations recited in claim 15 are rejected by Barezzani as modified by Bowles. Modified Barezzani further teaches wherein the switching-off of the working device is carried out or takes place immediately when the characteristic change is assessed (please refer to the combination statement of Bowles into the invention of Barezzani; wherein during a crimping operation using the sensors of Bowles, the device can be stopped once the predetermined level has been reached, but prior to contact of the jaw ends, i.e. limited movement but still achieving the crimping operation; see [0111], [0113]).
Regarding claim 44, Barezzani teaches a motor-actuated working device configured to apply a force to a blank, comprising:
	a pair of jaws actuatable under action (13, 14; Column 2, lines 37-42) of at least one of an electric motor (electric motor 6) and a hydraulically operated piston (piston 12) operated via a hydraulic medium to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Column 1, lines 6-10 and 43-45; Column 5, lines 19-22), wherein a certain working force is applied by the pair of jaws at a stage of completion of the working operation (See Figure 4; the jaws or jaw inserts engage the object to be compressed, , the working device thereafter allowing a further rise in the force applied to the blank to a general working force which is higher than the certain working force (wherein there is a rise in the force applied to the workpiece between making contact and ending the operation, see maximum force, see Column 1, lines 60-65; see also Column 8, lines 49-58; see also Figure 6), the working device configured to:
	sense a device value representative of the force applied to the blank by the pair of jaws (wherein the value is representative and thus, Barezzani discloses this claim limitation in at least: Column 7, lines 35-42 and 45-50; see also Column 9 lines 64-67; Column 10, lines 41-46; Column 11, lines 42-44),
monitor the device value for an occurrence of a characteristic change (Column 7, lines 51-55; Column 8, lines 29-42; see also Column 9, lines 55-63 disclosing a monitoring device; please also see Figure 6 of the change in pressure over time being monitored),
assess the occurrence of the characteristic change as an attainment of the certain working force (wherein Col. 9, lines 23-37 disclose that the jaws or jaw inserts engage the object at the moment C1; see also Col. 10, lines 28-31; see also Col. 7, lines 35-42; please also refer to Figure 6, wherein the characteristic change of contacting the workpiece takes place at C1 and is confirmed at that value, i.e. assessed), 
monitor the device value for an occurrence of a force applied to the blank by the pair of jaws representative of the general working force (wherein Col. 9, ;
assess the occurrence of the force applied to the blank representative of the general working force as an attainment of the general working force (wherein the force is represented in multiple forms, please refer to Col. 8, lines 49-63; wherein a signal is provided to confirm that the closed position has been reached, i.e. confirmation indicates that the operation was assessed, see Col 5 lines 37-39; wherein the operation ceases when the direct contact between the jaws takes place, i.e. therein lies the assessment), and
However, although Barezzani teaches a display (8) and user controlling the circuit with the interface (Col. 10, lines 20-31) as well as a confirmation signal (Col. 5, lines 37-39), Barezzani does not explicitly teach the device is configured to trigger one of the following actions when the general working force is reached one time or plural times when the characteristic change has not been assessed: provide a notification to a user to inspect the working device and/or a switching-off the working device to indicate to the user to inspect the working device. 
However, from the same or similar field of endeavor, Bowles (US 20030230131) discloses a device configured to trigger one of the following actions when the general working force is reached one time or plural times when the characteristic change has not been assessed (see [0112] disclosing that a preset value measured : provide a notification to a user to inspect the working device and/or a switching-off the working device to indicate to the user to inspect the working device (wherein [0112] discloses an audible alarm; see also [0108]-[0111], [0116], [0138]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bowles into the invention of Barezzani. One would be motivated to do so in order to in order to determine if there is an obstruction limiting travel of the jaws to prevent proper closure [0138]. The additional features of Bowles enables a user to alter, calibrate, and fine-tube the final closed position of the opening i.e. in the case of a crimping operation wherein there is concern for overpressing the workpiece (see [0039] and [0043]). Furthermore, if the jaws make contact without first sufficiently contacting the workpiece, the teachings of Bowles would enable a user to remedy the positioning of the object. This modification would be recognized as using a known technique, i.e. ensuring an appropriate crimp and alignment during a cycle, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 45, all of the limitations recited in claim 44 are rejected by Barezzani as modified by Bowles. Modified Barezzani further teaches wherein the switching-off of the working device is carried out or takes place immediately when the characteristic change is detected (please refer to the combination statement of Bowles into the invention of Barezzani; wherein during a crimping operation using the sensors of Bowles, the device can be stopped once the predetermined level has been reached, but prior to contact of the jaws, i.e. limited movement but still achieving the crimping operation; see [0111], [0113]).
Regarding claim 47, all of the limitations recited in claim 46 are rejected by Barezzani. However, Barezzani does not explicitly teach wherein the termination of the working operation is carried out immediately when the characteristic change is detected.
However, previously mentioned Bowles teaches wherein the termination of the working operation is carried out immediately when the characteristic change is detected (wherein during a crimping operation using the sensors of Bowles, the device can be stopped once the predetermined level has been reached, but prior to contact of the jaw ends, i.e. limited movement but still achieving the crimping operation; see [0111], [0113]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bowles into the invention of Barezzani. One would be motivated to do so in order to in order to determine if there is an obstruction limiting travel of the jaws to prevent proper closure [0138]. The additional features of Bowles enables a user to alter, calibrate, and fine-
Regarding claim 49, Barezzani teaches a motor-actuated working configured to apply a force to a blank, comprising:
	a pair of jaws actuatable under action (13, 14; Column 2, lines 37-42) of at least one of an electric motor (electric motor 6) and a hydraulically operated piston (piston 12) operated via a hydraulic medium to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Column 1, lines 6-10 and 43-45; Column 5, lines 19-22), wherein a certain working force is applied by the pair of jaws at a stage of completion of the working operation (See Figure 4; the jaws or jaw inserts engage the object to be compressed, in the moment C1; see Column 8, lines 32-41), the working device thereafter allowing a further rise in the force applied to the blank to a general working force which is higher than the certain working force (wherein there is a rise in the force applied to the workpiece between making contact and ending the operation, see maximum force, see Column 1, lines 60-65; see also Column 8, lines 49-58; see also Figure 6), the working device configured to:
		sense a device value representative of the force applied to the blank (wherein the value is representative and thus, Barezzani discloses this claim limitation in at least: Column 7, lines 35-42 and 45-50; see also Column 9 lines 64-67; Column 10, lines 41-46; Column 11, lines 42-4);
monitor the device value for an occurrence of a characteristic change (Column 7, lines 51-55; Column 8, lines 29-42; see also Column 9, lines 55-63 disclosing a monitoring device; please also see Figure 6 of the change in pressure over time being monitored), 
assess the occurrence of the characteristic change as an attainment of the certain working force (wherein Col. 9, lines 23-37 disclose that the jaws or jaw inserts engage the object at the moment C1; see also Col. 10, lines 28-31; see also Col. 7, lines 35-42; please also refer to Figure 6, wherein the characteristic change of contacting the workpiece takes place at C1 and is confirmed at that value, i.e. assessed), 
monitor the device value for an occurrence of a force applied to the blank representative of the general working force (wherein Col. 9, lines 33-40 disclose that there is a confirmation signal that the closed position has been reached, i.e. assessing throughout the operation; see also Col. 9, lines 55-63; See Figure 6, wherein the change taking place between points C1 and C2 is recorded and assessed relevant to the types of contact taking place, i.e. solely contact with the object vs contact with both the object and opposed jaw);
assess the occurrence of the force applied to the blank representative of the general working force as an attainment of the general working force (wherein the force is represented in multiple forms, please refer to Col. 8, lines 49-63; wherein a signal is provided to confirm that the closed position has been reached, i.e. confirmation indicates that the operation was assessed, see Col 5 lines 37-39; wherein the operation ceases when the direct contact between the jaws takes place, i.e. therein lies the assessment),
sense a motor current of the electric motor and/or a hydraulic pressure in the hydraulic medium at time intervals below a tenth of a second (Column 5; lines 42-45; see Column 6, lines 10-14 disclosing the current; Column 5, lines 65-Column 6, line 2, wherein the time intervals are predetermined; wherein column 10, lines 5-15 disclose suitable signal types, whereby there is a control circuit having a CPU and the structure to set the predetermined interval such that the structural limitation of the tenth of the second is taught by the prior art; see also Column 10, lines 20-29, i.e. this functional limitation is met by the disclosure).
However, Barezzani does not explicitly teach that the device is configured to trigger termination of the working operation immediately during the sensing of the characteristic change. 
However, from the same or similar field of endeavor, Bowles discloses a device configured to trigger termination of the working operation immediately during the sensing of the characteristic change (wherein during a crimping operation using the sensors of Bowles, the device can be stopped once the predetermined level has been 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bowles into the invention of Barezzani. One would be motivated to do so in order to in order to determine if there is an obstruction limiting travel of the jaws to prevent proper closure [0138]. The additional features of Bowles enables a user to alter, calibrate, and fine-tube the final closed position of the opening i.e. in the case of a crimping operation wherein there is concern for overpressing the workpiece (see [0039] and [0043]). Furthermore, if the jaws make contact without first sufficiently contacting the workpiece, the teachings of Bowles would enable a user to remedy the positioning of the object. This modification would be recognized as using a known technique, i.e. ensuring an appropriate crimp and alignment during a cycle, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723